 

Exhibit 10.2

 



EXECUTION COPY

 

AMENDED AND RESTATED FORBEARANCE AGREEMENT

 

This AMENDED AND RESTATED FORBEARANCE AGREEMENT, dated as of May 18, 2020 (this
“Agreement”), is entered into by and among EXELA RECEIVABLES 1, LLC, a Delaware
limited liability company (“Borrower”), EXELA TECHNOLOGIES, INC., a Delaware
corporation (“Exela”), as servicer (“Initial Servicer”), as parent (“Parent”)
and as (“Performance Guarantor”), Exela Receivables Holdco, LLC, as pledgor
(“Pledgor”), the originators from time to time party to the First Tier Purchase
and Sale Agreement (the “Originators” and together with Exela, the Initial
Servicer, the Borrower, the Pledgor, the Parent, and the Performance Guarantor,
each an “Exela Party” and collectively the “Exela Parties”), PNC Bank, National
Association, a national banking association (“PNC”), as a lender (in such
capacity, a “Lender”) and as the lc bank (in such capacity, the “LC Bank”), TPG
SPECIALTY LENDING, INC., a Delaware corporation (“TSL”), as a lender (in such
capacity, a “Lender” and together with PNC and any other lenders party to the
Loan Agreement (as defined below) from time to time, the “Lenders”) and as
administrative agent for the Lenders (in such capacity, “Administrative Agent”).
This Agreement amends and restates the Forbearance Agreement among the
undersigned entered into on May 11, 2020, (the “Original Forbearance
Agreement”). Terms which are capitalized in this Agreement and not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement (as defined below). This Agreement and the Original Forbearance
Agreement shall be deemed Transaction Documents referenced in the Loan
Agreement.

 

W I T N E S S E T H

 

WHEREAS, Borrower, Initial Servicer, Lenders, LC Bank and Administrative Agent
are parties to that certain Loan and Security Agreement, dated as of January 10,
2020 (as amended by that certain First Amendment to Loan and Security Agreement,
dated as of March 16, 2020, that certain Second Amendment to Loan and Security
Agreement, dated as of March 30, 2020, that certain Third Amendment to Loan and
Security Agreement, dated as of April 9, 2020, that certain Fourth Amendment to
Loan and Security Agreement dated as of April 13, 2020 and that certain Fifth
Amendment to Loan and Security Agreement dated as of April 27, 2020, and as may
be further amended, modified or supplemented from time to time, the “Loan
Agreement”);

 

WHEREAS, the Pledgor has acquired, and will acquire from time to time,
Receivables from the Originators pursuant to the First Tier Purchase and Sale
Agreement, the Borrower has acquired, and will acquire from time to time,
Receivables from the Pledgor pursuant to the Second Tier Purchase and Sale
Agreement and the Parent, as Performance Guarantor, has guaranteed certain
obligations of each Originator and the Initial Servicer pursuant to the
Performance Guaranty in favor of the Administrative Agent for the benefit of the
Secured Parties;

 

WHEREAS, pursuant to Section 8.05(a)(ii) of the Loan Agreement, not later than
May 11, 2020, the Initial Servicer is required to furnish to the Administrative
Agent and each Lender a consolidated balance sheet of Parent and its
Subsidiaries as at the end of the fiscal year ending December 31, 2019, and the
related consolidated statements of comprehensive income and cash flows for such
fiscal year, together with related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, in reasonable detail
and all prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion (a) shall be prepared in
accordance with generally accepted auditing standards and (b) shall not include
any qualification, exception or explanatory paragraph expressing substantial
doubt about the ability of Parent or any of its Subsidiaries to continue as a
going concern or any qualification or exception as to the scope of such audit
(such financial statement, the “Specified Annual Financial Statements”);

 



 

 

 

WHEREAS, the Initial Servicer failed to deliver the Specified Annual Financial
Statements on or prior to May 11, 2020, which failure constituted a breach by
the Initial Servicer of its covenant under Section 8.05(a)(ii) of the Loan
Agreement (the “Original Specified Breach”), which resulted in the occurrence of
an Event of Default pursuant to Section 10.01(a)(ii) of the Loan Agreement (such
Event of Default, solely to the extent arising from the Original Specified
Breach, the “Original Specified Event of Default”);

 

WHEREAS, pursuant to Section 8.05(a)(i) of the Loan Agreement, the Initial
Servicer is required to furnish to the Administrative Agent and each Lender (A)
within forty-five (45) days after the end of each of each fiscal quarter of each
fiscal year of Parent, a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related (x)
consolidated statement of comprehensive income for such fiscal quarter and for
the portion of the fiscal year then ended and (y) consolidated statement of cash
flows for the portion of the fiscal year then ended, setting forth, in each case
of the preceding clauses (x) and (y), in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, accompanied by an officer’s certificate of
Parent stating that such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of Parent
and its Subsidiaries in accordance with GAAP, subject to normal year-end
adjustments and the absence of footnotes and (B) within thirty (30) days after
the end of each calendar month of each fiscal year of Parent, unaudited
financial statements of Parent and its Subsidiaries prepared in accordance with
GAAP and including a line-item reconciliation between net income and
management-adjusted EBITDA; provided, that if such calendar month is the last
month of any fiscal quarter, such unaudited financial statements may be
delivered concurrently with the quarterly financial statements delivered
pursuant to clause (A) above so long as not later than such thirtieth (30th) day
after the end of each calendar month, the Initial Servicer delivers a report
calculating the components of Liquidity and the then-outstanding principal
balances of any outstanding Debt (broken down by tranche, as applicable) as of
the end of such calendar month (such financial statements, the “Specified
Interim Financial Statements”);

 

WHEREAS, the Initial Servicer failed to deliver the Specified Interim Financial
Statements on or prior to May 15, 2020, which failure constituted a breach by
the Initial Servicer of its covenant under Section 8.05(a)(i) of the Loan
Agreement (the “Additional Specified Breach” and collectively with the Original
Specified Breach, the “Specified Breaches”), which resulted in the occurrence of
an Unmatured Event of Default pursuant to Section 10.01(a)(ii) of the Loan
Agreement (such Unmatured Event of Default, solely to the extent arising from
the Additional Specified Breach, the “Additional Specified Default”);

 

WHEREAS, the Exela Parties failed to comply with their respective obligations
under Section 5.04 of the Credit Agreement, the grace period relating to such
failure to comply expired on May 15, 2020 and, as a result thereof, an “Event of
Default” exists under Section 7.01(e) of the Credit Agreement (the “Specified
Cross Default”), which resulted in an Event of Default pursuant to Section
10.01(c) of the Loan Agreement (such Event of Default, solely to the extent
arising from the Specified Cross Default, the “Further Specified Event of
Default” and collectively with the Original Specified Event of Default and the
Additional Specified Default, the “Specified Defaults”); and

 



 2

 

 

WHEREAS, the Exela Parties now request that the Administrative Agent and each
Lender (collectively, the “Forbearing Parties”), for a limited period of time,
forbear from exercising their respective rights and remedies under the Loan
Agreement and the other Transaction Documents with respect to the Specified
Defaults, and each Forbearing Party is willing to agree to such temporary
forbearance, on and subject to the terms and conditions set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual provisions and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                  Acknowledgment of Specified Defaults and Rights and
Remedies. The Exela Parties hereby acknowledge, confirm and agree that the
Specified Defaults have occurred, and as a result thereof, the Administrative
Agent has the right to exercise all such rights and remedies against the Exela
Parties as available to it under the Loan Agreement, the other Transaction
Documents and under applicable law, with such notice as may be expressly
provided for in the Loan Agreement, the other Transaction Documents or required
by applicable law. The Forbearing Parties hereby acknowledge and agree that they
have received notice of the Specified Breaches and the Specified Defaults
pursuant to Section 8.02(d) of the Loan Agreement.

 

2.                  Acknowledgments.

 

(a)               Acknowledgment of Current Outstanding Obligations. Each Exela
Party hereby acknowledges, confirms and agrees that, as of the Effective Date
(as defined below), the Borrower is indebted to the Forbearing Parties for all
amounts outstanding on the Effective Date in respect of the principal amount of
the Loans, the Revolving A LC Participation Amount, the aggregate amount of
accrued and unpaid Interest and Fees and all other Borrower Obligations (the
foregoing amounts are hereafter collectively referred to as the “Current
Outstanding Obligations”), all without offset, counterclaims or defenses of any
kind. Except as specifically set forth herein, nothing shall alter, amend,
modify or extinguish the obligation of any Exela Party to repay any Current
Outstanding Obligations or any other obligations they have or may have under the
Transaction Documents.

 

(b)               Acknowledgment of Liens and Priority; Reaffirmation of
Security Interests. Each Exela Party hereby represents, warrants, acknowledges,
confirms and agrees that (i) the Borrower has caused the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Receivables and Related Security from each Originator to the Pledgor pursuant to
the First Tier Purchase and Sale Agreement and from the Pledgor to the Borrower
under the Second Tier Purchase and Sale Agreement and the security interest
therein from the Borrower to the Administrative Agent under the Loan Agreement
as required under the Loan Agreement, (ii) the Loan Agreement creates a valid
and continuing security interest (as defined in the applicable UCC) in the
Receivables included in the Receivables Pool in favor of the Administrative
Agent (for its benefit and the ratable benefit of the Secured Parties) and (iii)
the Borrower has taken all action necessary or desirable to establish and
maintain a valid and enforceable first priority perfected undivided percentage
ownership or security interest in the Pool Receivables, the Related Security and
Collections with respect thereto and a first priority perfected security
interest in the Collateral, in each case, free and clear of any Adverse Claim,
in favor of the Administrative Agent (for its benefit and the ratable benefit of
the Secured Parties), as required under the Loan Agreement. The Borrower hereby
reaffirms the Borrower’s prior conveyance to the Administrative Agent of a
continuing security interest in and lien on the Collateral which it granted to
the Administrative Agent including a security interest in and lien upon any and
all funds and/or monies of the Borrower.

 



 3

 

 

3.                  No Waivers; Reservation of Rights.

 

(a)            Nothing contained in this Agreement or any other communication
between Administrative Agent (except with respect to the Limited Waiver to Loan
and Security Agreement, dated March 16, 2020 (the “Limited Waiver”)), any Exela
Party and/or any Lender shall be a consent to or waiver of the Specified
Breaches, the Specified Defaults or any other past, present or future condition,
violation, Unmatured Initial Servicer Default, Initial Servicer Default,
Unmatured Event of Default or Event of Default of any Exela Party under the Loan
Agreement or any Transaction Document. Administrative Agent and the Lenders
hereby expressly reserve any rights, privileges and remedies under the Loan
Agreement and each Transaction Document that Administrative Agent or the Lenders
may have with respect to the Specified Breaches, the Specified Defaults or any
other condition, violation, Unmatured Initial Servicer Default, Initial Servicer
Default, Unmatured Event of Default or Event of Default, and any failure by
Administrative Agent or the Lenders to exercise any right, privilege or remedy
as a result of the Specified Breaches, the Specified Defaults or any such
condition, violation, Unmatured Initial Servicer Default, Initial Servicer
Default, Unmatured Event of Default or Event of Default shall not directly or
indirectly in any way whatsoever either (i) impair, prejudice or otherwise
adversely affect the rights of Administrative Agent or the Lenders at any time
to exercise any right, privilege or remedy in connection with the Loan Agreement
or any Transaction Document, (ii) amend or alter any provision of the Loan
Agreement or any Transaction Document or any other contract or instrument, or
(iii) constitute any course of dealing or other basis for altering any
obligation of any Exela Party or any rights, privilege or remedy of
Administrative Agent or the Lenders under the Loan Agreement or any Transaction
Document or any other contract or instrument.

 

(b)            The Exela Parties are hereby notified that irrespective of any
waivers or consents previously granted by Administrative Agent or Lenders
regarding the Loan Agreement and the Transaction Documents, the Exela Parties
will be expected to comply strictly with their duties, obligations and
agreements under the Loan Agreement and the Transaction Documents.

 



 4

 

 

4.                 Limited Forbearance Period; Forbearance Termination.

 

(a)               At the Exela Parties’ request and in reliance upon the
representations, warranties and covenants of each Exela Party contained in this
Agreement, and subject to the terms and conditions of this Agreement, each
Forbearing Party hereby agrees to forbear during the Forbearance Period (as
defined below) from exercising any of its rights and remedies with respect to
the Specified Breaches or the Specified Defaults, whether arising under the Loan
Agreement, the other Transaction Documents or applicable law; provided that the
parties hereto agree that (i) on the date hereof, the Early Commitment
Termination Premium shall be added to the principal balance of the Loans, shall
be a Borrower Obligation and shall accrue Interest at the applicable interest
rate and (ii) that (A) from and after the date hereof, the Loans shall bear
Interest by reference to the default rate set forth in Section 2.03(f) of the
Loan Agreement, (B) from and after the date hereof, no additional Credit
Extensions shall be made, (C) from and after the date hereof, the Borrower shall
not be permitted to make, declare or otherwise commence or become obligated in
respect of, any dividend, stock or other security redemption or purchase,
distribution or other payment to, or for the account or benefit of, any owner of
any Capital Stock or other equity interest, security interest or equity interest
in it; provided, that, the Borrower shall be entitled to make distributions to
the Pledgor in respect to any Collections received by the Borrower on a
Settlement Date pursuant to Section 4.01(a) of the Loan Agreement, (D) on the
date hereof, the Administrative Agent has implemented a Short-Term Servicing
Arrangement with respect to the Initial Servicer pursuant to Section 9.04(a)(E)
of the Loan Agreement, and (E) during the Forbearance Period, other than the
existence of the Specified Defaults, so long as each of the other conditions
precedent set forth in Section 6.03 and Section 9.03(c) of the Loan Agreement is
satisfied on such date, the Administrative Agent shall release to the Borrower
from Collections solely the amounts (if any) necessary to pay the purchase price
for Receivables purchased by the Borrower on such date in accordance with the
terms of the Second Tier Purchase and Sale Agreement (and no other amounts). The
Early Commitment Termination Premium shall be added to the outstanding principal
balance of the Loans as follows: (x) the outstanding principal balance of the
Revolving A Loans shall be increased by an amount equal to 0.5% of the Revolving
A Commitment and (y) the outstanding principal balance of the Revolving B Loans
shall be increased by the remaining amount of the Early Commitment Termination
Premium. For the purposes of this Agreement, the “Forbearance Period” means the
period commencing on the Effective Date (as defined below) and terminating on
the earlier to occur of (i) May 21, 2020 and (ii) the date on which any one or
more of the following events has occurred and is continuing (hereinafter
referred to as an “Additional Event of Default”): (1) the failure by any Exela
Party to perform or observe any of the covenants or other agreements contained
in this Agreement or any Transaction Document to which it is a party (other than
the Specified Breaches), (2) the failure by the Borrower to notify the
Administrative Agent of the end of the Forbearance Period, (3) the occurrence of
any Event of Default or default under the Loan Agreement or any Transaction
Document that is not one of the Specified Defaults, (4) the occurrence of any
“Event of Default” under any Existing Specified Secured Debt Document if no
forbearance is granted with respect thereto by the required parties or (5) the
date on which any forbearance granted with respect to any “Event of Default” by
the required parties under any Existing Specified Secured Debt Document fails to
be in full force and effect.

 



 5

 

 

(b)               From and after the date on which the Forbearance Period
terminates or expires, whichever occurs first (said date is hereinafter referred
to as the “Forbearance Termination Date”), the Forbearing Parties’ respective
agreements hereunder to forbear shall automatically and without further notice
or action terminate and be of no further force and effect, and each Forbearing
Party shall have the immediate and unconditional right, in its discretion
(subject to applicable provisions of the Loan Agreement, the other Transaction
Documents and applicable law), to exercise any or all of its rights and remedies
under the Loan Agreement, the other Transaction Documents and applicable law
with respect to the Specified Defaults, any other Event of Default or any other
default which may be continuing on the date hereof or any Additional Event of
Default which may occur after the date hereof, including, without limitation,
enforcement of the Liens upon the Collateral or any portion thereof held by the
Administrative Agent or any other Forbearing Party. The Forbearing Parties have
not waived any of such rights or remedies, and nothing in this Agreement, nor
any delay on any Forbearing Party’s part after the Forbearance Termination Date
in exercising any such rights or remedies, can be construed as a waiver of any
of such rights or remedies.

 

5.                 Conditions Precedent to Effectiveness.

 

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Administrative Agent,
unless specifically waived in writing by Administrative Agent on or before May
11, 2020 (the date of such satisfaction, the “Effective Date”), time being of
the essence:

 

(a)               Administrative Agent shall have received this Agreement duly
executed by Exela Parties and the other parties hereto;

 

(b)               No Unmatured Initial Servicer Default, Initial Servicer
Default, Unmatured Event of Default or Event of Default is then continuing
unless (solely in the case of an Unmatured Initial Servicer Default or Initial
Servicer Default) such Unmatured Initial Servicer Default or Initial Servicer
Default is an Existing Initial Servicer Default (as defined in the Limited
Waiver) or one of the Specified Defaults;

 

(c)               The Exela Parties’ representations and warranties set forth
herein and in the applicable Transaction Document shall be true and correct in
all material respects; and

 

(d)               All corporate proceedings taken in connection with the
transactions contemplated by this Agreement and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Administrative
Agent.

 

6.                  Fees and Expenses. The Exela Parties hereby jointly and
severally agree to pay all fees, costs and expenses incurred by the
Administrative Agent in connection with this Agreement and any transactions
contemplated hereby, including any and all outstanding legal and consultant fees
and expenses of the Administrative Agent, as set forth in invoices delivered to
the Borrower and Initial Servicer within two (2) Business Days of the later of
(i) the date that any such invoice is received by the Borrower and Initial
Servicer and (ii) the Effective Date.

 



 6

 

 

7.                 Release of Claims.

 

(a)               In consideration of the agreements of Administrative Agent and
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Exela Parties
(together with their Affiliates, the “Loan Parties”), on behalf of each of their
respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Administrative Agent and Lenders, their successors and assigns, their
present and former shareholders, affiliates, subsidiaries, divisions, and
predecessors, and the respective directors, officers, attorneys, employees,
agents and other representatives of each of the foregoing (Administrative Agent,
each Lender and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of set
off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, each Loan Party or any of their
successors, assigns, or other legal representatives now or hereafter own, hold,
have or claim to have against the Releasees or any of them for, upon, or by
reason of any circumstance, action, cause or thing whatsoever arising at any
time based on facts or circumstances in existence on or prior to the date of
this Agreement and are for or on account of, or in relation to, or in any way in
connection with any of the Loan Agreement, or any of the other Transaction
Documents or transactions thereunder or related thereto.

 

(b)               Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)               Each Loan Party agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

 

(d)               Each Loan Party, on behalf of itself and its respective
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by each Loan Party or any other Person pursuant to this Section 7. If
any Loan Party or any of their respective successors, assigns or other legal
representatives violates the foregoing covenant, each Loan Party, for itself and
its successors, assigns and legal representatives, agrees to pay, jointly and
severally, in addition to such other damages as any Releasee sustains as a
result of such violation, all attorneys’ fees and costs incurred by any Releasee
as a result of such violation.

 



 7

 

 

8.                 Representations and Warranties of the Exela Parties. Each of
the Exela Parties hereby represents and warrants to Administrative Agent that
(a) the execution, delivery and performance of this Agreement herewith have been
authorized by all requisite action (as applicable) on the part of such Person
and will not violate the organizational documents of such Person; (b) the
execution, delivery and performance of this Agreement and any and all other
Transaction Documents executed and/or delivered in connection herewith has been
fully and validly authorized by such Person; (c) other than the Existing Initial
Servicer Default and Existing Defaults (each as defined in the Limited Waiver)
and the Specified Defaults, no Default or Event of Default under the Loan
Agreement has occurred and is continuing; (d) other than the Existing Initial
Servicer Default and Existing Defaults (each as defined in the Limited Waiver)
and the Specified Defaults, each Exela Party is in full compliance in all
material respects with all covenants and agreements contained in the Loan
Agreement and the other Transaction Documents; (e) except as disclosed to
Administrative Agent, no Exela Party has amended any of its organizational
documents since the date of the Loan Agreement and (f) the existence of a
“Default” under and as defined in the Existing Specified Secured Debt Documents
could not: (i) by its terms cause any Exela Party to be unable to perform its
obligations under the Transaction Documents, (ii) cause any inaccuracy or breach
of any representation, warranty or covenant under the Transaction Documents of
any Exela Party (iii) subject any existing or subsequently arising Collateral to
an Adverse Claim or (iv) adversely affect any rights or remedies of the Credit
Parties under the Transaction Documents.

 

9.                 Acknowledgement. Each party hereto acknowledges that the
terms of this Agreement shall not constitute a course of dealing among the
parties hereto.

 

10.               Ratifications. The terms and provisions set forth in this
Agreement shall modify and supersede all inconsistent terms and provisions set
forth in the Loan Agreement and the other Transaction Documents, and, except as
expressly modified and superseded by this Agreement, the terms and provisions of
the Loan Agreement and the other Transaction Documents are ratified and
confirmed and shall continue in full force and effect. The Exela Parties,
Lenders, LC Bank and Administrative Agent agree that the Loan Agreement and the
other Transaction Documents shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms. Each such party agrees
that this Agreement is not intended to and shall not cause a novation with
respect to any or all of the obligations under the Loan Agreement.

 

11.               Severability. Any provision of this Agreement held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

12.               Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. This Agreement may be executed by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts for
purposes of this Section 12, and each party to this Agreement agrees that it
will be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party to this Agreement.

 

13.               Headings. The headings, captions, and arrangements used in
this Agreement are for convenience only and shall not affect the interpretation
of this Agreement.

 



 8

 

 

14.              Applicable Law. THIS AGREEMENT AND ALL OTHER TRANSACTION
DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

15.               Effect of Failure of Agreement to Become Effective. None of
the terms, conditions or provisions contained in this Agreement is intended to
be enforceable or interpreted, or shall be construed, against any of the parties
hereto in the event that the conditions precedent set forth in Section 5 are not
satisfied (or waived by the Administrative Agent) on or before May 11, 2020,
time being of the essence; in such event, this Agreement shall be null and void
(except for the provisions of this Section 15 and Section 14), and each of the
parties in all respects shall be returned to the respective positions each
occupied prior to the execution of this Agreement, all as if this Agreement had
never been executed and delivered.

 

[Signature Pages Follow]

 



 9

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

  EXELA RECEIVABLES 1, LLC,   as Borrower     By: /s/ Andrej Jonovic   Name:
  Andrej Jonovic   Title:     Authorized Signatory     EXELA TECHNOLOGIES, INC.,
  as Initial Servicer, as Parent and as Performance Guarantor     By:    /s/
Erik Mengwall   Name: Erik Mengwall   Title:   Secretary     EXELA RECEIVABLES
HOLDCO, LLC,   as Pledgor     By: /s/ Andrej Jonovic   Name:   Andrej Jonovic  
Title:     Authorized Signatory

 

Amended and Restated Forbearance Agreement 

 





 

 

  BANCTEC, INC.,
DELIVEREX, LLC
ECONOMIC RESEARCH SERVICES, INC.
EXELA ENTERPRISE SOLUTIONS, INC.,
SOURCEHOV HEALTHCARE, INC.
UNITED INFORMATION SERVICES, INC.,
HOV ENTERPRISE SERVICES, INC.,
HOV SERVICES, INC.,
HOV SERVICES, LLC,
J&B SOFTWARE, INC.,
REGULUS GROUP II LLC,
REGULUS GROUP LLC,
REGULUS INTEGRATED SOLUTIONS LLC,
SOURCECORP BPS INC.,

  SOURCECORP MANAGEMENT, INC.,   each as an Originator

 

  By:   /s/ Erik Mengwall   Name: Erik Mengwall   Title:   Secretary     NOVITEX
GOVERNMENT SOLUTIONS, LLC,   as an Originator     By:   /s/ Erik Mengwall  
Name: Erik Mengwall   Title:   Secretary

 

Amended and Restated Forbearance Agreement

 





 

 

  TPG SPECIALTY LENDING, INC.,   as Administrative Agent     By: /s/ Robert (Bo)
Stanley



  Name:    Robert (Bo) Stanley   Title:      President     TPG SPECIALTY
LENDING, INC.,   as a Lender     By: /s/ Robert (Bo) Stanley   Name:    Robert
(Bo) Stanley   Title:      President     PNC BANK, NATIONAL ASSOCIATION,   as
Lender     By: /s/ Michael Brown   Name:    Michael Brown   Title:      Senior
Vice President     PNC BANK, NATIONAL ASSOCIATION,   as LC Bank   By: /s/
Michael Brown   Name:    Michael Brown   Title:      Senior Vice President

 

Amended and Restated Forbearance Agreement

 





 